United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, MANKATO
PROCESSING & DISTRIBUTION CENTER,
Mankato, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1145
Issued: September 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 24, 2015 appellant filed a timely appeal of a December 19, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than one year
has elapsed from the last merit decision, dated December 13, 2013, and the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3 the
Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for a review of the
written record as untimely filed.
FACTUAL HISTORY
On October 28, 2008 appellant, then a 53-year-old mail processing clerk, filed an
occupational disease alleging that he had developed left carpal tunnel syndrome removing rubber
1

5 U.S.C. § 8101 et seq.

bands from bundles of mail in the performance of duty. Appellant’s attending physician,
Dr. Edwin D. Harrington, a Board-certified orthopedic surgeon, diagnosed moderate carpal
tunnel syndrome in the left arm. Appellant underwent electrodiagnostic testing which indicated
moderate right median nerve mononeuropathy at the wrist or carpal tunnel syndrome. By
decision dated December 10, 2008, OWCP accepted his claim for left carpal tunnel syndrome.
Dr. Harrington performed appellant’s left carpal tunnel release on January 26, 2009. Appellant
returned to light-duty work on March 3, 2009 and full duty on April 10, 2009.
On February 19, 2010 Dr. Harrington diagnosed left wrist osteoarthritis. He referred
appellant to a rheumatologist on November 24, 2010. Dr. Harrington examined appellant on
April 27, 2011 and found swelling over the left wrist extensors. He diagnosed intersection
syndrome left wrist consistent with tendinitis. Appellant reported left wrist pain on July 15,
2011 and Dr. Harrington provided work restrictions. Appellant underwent a magnetic resonance
imaging (MRI) scan which demonstrated a degenerative tear within the scapholunate ligament,
advanced left wrist arthropathy, and flexor carpal radialis tenosynovitis with multiple ganglia
type cysts. On August 5, 2011 Dr. Harrington diagnosed carpal tunnel syndrome on the left and
left wrist arthritis.
Dr. Steven L. Moran, a Board-certified plastic and hand surgeon, examined appellant on
September 19, 2011 and diagnosed Kienbock’s disease with a large cyst in the right wrist and
grade 1 scaphoid lunate advanced collapse arthritis on the left. Appellant underwent right wrist
four corner fusion on October 10, 2012. He returned to work on January 21, 2013 following this
procedure.
Appellant filed a claim for a recurrence of disability on April 4, 2013 alleging on
March 20, 2013 he became disabled as a result of his October 15, 2008 employment injury. He
stated that following his return to work on January 21, 2013 he developed left wrist pain
radiating to his fingers. Appellant stated that he experienced swelling in the fingers of his left
hand and his physician found he was disabled. Dr. Moran submitted a report dated March 21,
2013 diagnosed episodic synovitis over the metacarpal phalangeal (MCP) joints. He
recommended left wrist surgical fusion.
In a letter dated October 2, 2013, OWCP requested additional factual and medical
evidence in support of appellant’s alleged recurrence of disability. Appellant responded and
stated that he was using his left wrist more due to his right wrist pain. He listed his employment
duties as lifting, sweeping, and carrying mail. Appellant stated that he believed that he was
compensating for his right wrist condition. He stated that he returned to work four hours a day
on April 1 through September 2, 2013.
By decision dated December 13, 2013, OWCP denied appellant’s claim for recurrence of
disability finding that he failed to submit the necessary medical opinion evidence to establish a
spontaneous change in his employment-related left wrist condition resulting in disability for
work.
Appellant requested a review of the written record and reconsideration via a form dated
October 10, 2014 and received by OWCP on November 4, 2014. The form was postmarked
October 31, 2014.

2

By decision dated December 19, 2014, the OWCP Branch of Hearings and Review
denied appellant’s request for a review of the written record as a matter of right, finding his
October 31, 2014 request was made more than 30 days after the December 13, 2013 OWCP
decision. The Branch of Hearings and Review further considered his case and determined that
the issue in the case could equally well be addressed by requesting reconsideration from OWCP
and submitting evidence not previously considered which established that he had sustained a
recurrence of disability.2
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his or
her claim before a representative of the Secretary.3 Section 10.615 of the federal regulations
implementing this section of FECA provides that a claimant shall be afforded a choice of an oral
hearing or a review of the written record.4 OWCP regulations provide that the request must be
sent within 30 days of the date of the decision for which a hearing is sought and also that the
claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.5
The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA,6 has the power to hold hearings and reviews of the written record in certain
circumstances where no legal provision was made for such reviews and that OWCP must
exercise this discretionary authority in deciding whether to grant a hearing or review of the
written record.7 OWCP procedures, which require OWCP to exercise its discretion to grant or
deny a hearing or review of the written record when the request is untimely or made after
reconsideration, are a proper interpretation of FECA and Board precedent.8
ANALYSIS
In the present case, appellant requested review of the written record on October 31, 2014.
His request was made more than 30 days after the date of issuance of OWCP’s December 13,
2013 merit decision. Therefore, OWCP properly found in its December 19, 2014 decision that
appellant was not entitled to an oral hearing or examination of the written record as a matter of
right because his request was not made within 30 days of its December 13, 2013 decision.
2

The Board notes that appellant also requested reconsideration from OWCP on November 4, 2014. Upon return
of the case record, OWCP should address this timely request for reconsideration.
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

Id. at § 10.616(a).

6

5 U.S.C. §§ 8101-8193.

7

Marilyn F. Wilson, 52 ECAB 347 (2001).

8

Teresa M. Valle, 57 ECAB 542 (2006).

3

OWCP then properly exercised its discretion by stating that it had considered the matter
and had denied appellant’s request for an examination of the written record because the issue of
recurrence of disability could be addressed through the reconsideration application. The Board
has held that the only limitation on OWCP’s authority is reasonableness and an abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deduction from
established facts.9 In this case, the evidence of record does not indicate that OWCP abused its
discretion in its denial of appellant’s request for a review of the written record. Accordingly, the
Board finds that OWCP properly denied his request.
CONCLUSION
The Board finds that OWCP’s Branch of Hearings and Review properly denied
appellant’s request for a review of the written record on the grounds that the request was
untimely and could be addressed through the reconsideration process.
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

Daniel J. Perea, 42 ECAB 214, 221 (1990).

4

